Case 1:20-cv-00862-DDD-SKC Document 56 Filed 08/12/20 USDC Colorado Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO
                              U.S. Magistrate Judge S. Kato Crews

  Civil Action No. 1:20-cv-00862-DDD-SKC

  MICHAEL LAWRENCE,

           Plaintiff,

  V.

  THE STATE OF COLORADO;
  JARED POLIS, GOVERNOR OF THE STATE OF COLORADO;
  THE COLORADO DEPARTMENT OF PUBLIC HEALTH AND ENVIRONMENT;
  MICHAEL HANCOCK, DENVER MAYOR; AND
  THE DENVER DEPARTMENT OF PUBLIC HEALTH AND ENVIRONMENT,

           Defendants.


                                        MINUTE ORDER


          Plaintiff has filed a motion to amend his Complaint to address deficiencies
  identified in the Defendants’ respective motions to dismiss. [#43.]1 The motion to amend
  was filed on June 30, 2020, and was referred to the magistrate judge for a determination.
  [#44.] The Defendants filed responses opposing the motion to amend arguing the
  amended complaint would be subject to dismissal. [See #49 and #50.]

          The purpose of Rule 15(a) is to facilitate a decision on the merits. Bob Marshall
  All. v. Lujan, 804 F. Supp. 1292, 1298 (D. Mont. 1992) (the court’s exercise of discretion
  must “be guided by the underlying purpose of Rule 15 – to facilitate decision on the merits,
  rather than on the pleadings or technicalities.”). Thus, motions to amend should be freely
  granted when justice requires. See, e.g., Bellairs v. Coors Brewing Co., 907 F. Supp.
  1448, 1459 (D. Colo. 1995). When considering the “needs of justice,” the Court must take
  into account the interests of all parties, including whether the amendment is futile or will
  result in undue prejudice. Las Vegas Ice & Cold Storage Co. v. Far W. Bank, 893 F.2d
  1182, 1185 (10th Cir. 1990).

        Apart from the necessity of answering or otherwise responding to a new complaint,
  the Court does not perceive any prejudice that would inure to the detriment of Defendants.
  To be sure, no scheduling deadlines have been set and discovery has not yet begun.


  1
      The Court uses “[#__]” to refer to specific docket entries in CM/ECF.
                                                1
Case 1:20-cv-00862-DDD-SKC Document 56 Filed 08/12/20 USDC Colorado Page 2 of 2




        The entirety of Defendants’ arguments amounts to a challenge based on futility.
  [See #49 and #50.] This, however, recasts the Rule 15(a)(2) analysis into a motion to
  dismiss argument, which is premature and inefficient. Indeed, both responses refer to the
  arguments made in the respective motions for dismissal. [Id.]

          The denial of a motion to amend is a dispositive issue that this Court may only
  recommend to the presiding judge; if, after objections, the amendment is allowed by the
  presiding judge then the issue is likely to arise a second time on a motion to dismiss.
  Removing one step and allowing amendment now, to possibly be addressed in a Rule
  12(b)(6) motion later, satisfies Fed. R. Civ. P. 1. See White River Vill., LLP v. Fid. &
  Deposit Co. of Maryland, No. 08-cv-00248-REB-MEH, 2013 WL 6168853, at *4 (D. Colo.
  Nov. 25, 2013). The Court further observes that Defendants’ arguments regarding
  dismissal may be more fully presented and create a better record in the context of a
  motion to dismiss, if any.2 Accordingly, with a mind to the interests of judicial economy,
  this Court exercises its discretion in declining to engage in a detailed futility analysis on
  the motion to amend. Cf. Fuller v. REGS, LLC, No. 10-cv-01209-WJM-CBS, 2011 WL
  1235688, at *3 (D. Colo. Mar. 31, 2011) (the court was “guided by pragmatism and
  efficiency” in exercising its discretion to grant motion to amend rather than apply futility
  analysis).

        The Court GRANTS Plaintiff’s Motion to Amend. Plaintiff shall file a clean copy of
  the Amended Complaint on or before August 14, 2020. Defendants shall answer or
  otherwise respond on or before August 28, 2020.


         DATED: August 12, 2020.



                                                    BY THE COURT:




                                                    S. Kato Crews
                                                    United States Magistrate Judge




  2
    While the Court makes no comment on Defendants’ likelihood of success, the Court
  notes that Defendants would, at minimum, be entitled to file Reply briefs in support of
  their arguments.
                                               2
